By the Court:
1. At common law, and in the absence of statutory provisions, the defendant, as being a municipal corporation, would not be liable for the negligence complained of in this action.
2. And we are of opinion that the provisions of the statute, under which the fire department of the city and county of San Francisco is organized and controlled, do not create a liability upon' the part of the city for acts of negligence committed by the officers or men of the department.
Judgment and order denying a new trial reversed and cause remanded.